Citation Nr: 0001607	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-21 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis and disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of an 
old fracture of the left femur with limitation of motion and 
slight knee disability, currently evaluated as 20 percent 
disabling.

3.  Entitlement to service connection for a right leg and a 
right knee disorder claimed as secondary to the service-
connected left leg disability.

4.  Entitlement to service connection for nicotine 
dependence.

5.  Entitlement to service connection for disabilities 
claimed as caused by cigarette smoking, including emphysema, 
chronic obstructive pulmonary disease (COPD), shortness of 
breath, and chest pain.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1954 to 
January 1958.

The instant appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana. 

The claims for entitlement to an increased rating for 
degenerative arthritis and disc disease of the lumbar spine 
and for entitlement to an increased rating for residuals of 
an old fracture of the left femur with limitation of motion 
and slight knee disability are discussed in the REMAND 
section below which follows the ORDER in this case.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
linking his right leg or right knee problems with his 
service-connected left leg disability.

2.  The veteran has not been diagnosed as having incurred 
nicotine addiction in service.

3.  The veteran is currently diagnosed with mild emphysema.

4.  No competent medical evidence links a current disability, 
including emphysema, to in-service cigarette smoking or to 
nicotine dependency reportedly developed in service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right leg and a right knee disability as secondary to 
his service-connected left leg disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
nicotine dependence is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The claim of entitlement to service connection for 
disabilities claimed as caused by cigarette smoking, 
including emphysema, COPD, shortness of breath, and chest 
pain, is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before service connection may be decided, the initial 
question for resolution is whether the veteran has submitted 
a well-grounded claim in accordance with 38 U.S.C.A. § 5107 
(West 1991), and Murphy v. Derwinski, 1 Vet. App. 78 (1990). 
"[I]n order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995)(citations omitted).

Service connection for right knee and leg disorder

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  When service 
connection is established for a secondary condition, the 
secondary condition is considered as part of the original 
condition.  Id.  A claim for secondary service connection, 
like all claims, must be well grounded.  Jones v. West, 12 
Vet. App. 383, 385 (1999); Reiber v. Brown, 7 Vet. App. 513, 
516 (1995).  The veteran has 

the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is one that is plausible, capable of 
substantiation, or meritorious on its own.  Id.; Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In a case such as 
this, where the determinative issue involves a question of 
medical causation, i.e., whether the claimed condition is 
etiologically linked to a service-connected disability, 
competent medical evidence in support of the claim is 
required for the VA to find the claim well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran claims that his service-connected left leg 
disorder caused him to develop a right knee and leg disorder.  
Rating decisions of record confirm that the veteran has been 
service connected since 1965 for residuals of an old fracture 
of the left femur with limitation of motion.  A 1988 VA X-ray 
of the right knee revealed degenerative changes in the right 
knee joint; however, a January 1998 VA X-ray report of the 
right knee gave an impression of a normal right knee.  
Treatment records from a VA Medical Center (MC) in 
Alexandria, Louisiana, show that the veteran underwent a 
right knee arthroscopy in 1991.

The record does not, however, demonstrate a relationship 
between the veteran's service-connected left leg disability 
and his right leg problems.  In February 1994 a VA 
examination report noted that the veteran reported that he 
began having problems in the right knee approximately 10 
years previously, around 1984, and the veteran denied any 
precipitating trauma.  The 1991 arthroscopy records indicate 
that the veteran had reinjured his right knee two months 
previously.  A January 1998 VA examiner mentioned the 
veteran's history of a right knee injury several years after 
his separation from service, in 1959 or 1960, and identified 
that injury as the beginning of his right knee problems.  The 
examiner did not identify the service-connected left leg 
disability as the cause of the veteran's right knee and leg 
problems.  The veteran has not reported that there are 
outstanding records that demonstrate a connection between his 
right knee and leg problems and his service-connected left 
leg disability.


The Board notes that the veteran's contentions are the only 
evidence linking the right knee and leg problems with the 
service-connected left leg disability.  The veteran, however, 
is a layperson with no demonstrated medical training or 
expertise, and his contentions by themselves do not 
constitute competent medical evidence of a nexus between the 
right knee and leg problems and his service-connected left 
leg disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  In the absence of competent medical evidence 
establishing the necessary link, the claim of entitlement to 
service connection for a right knee and leg disorder as 
secondary to the service-connected left leg disability is not 
well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to his claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board is not 
aware of the existence of additional relevant evidence that 
could serve to make the veteran's claim well grounded.  As 
such, there is no additional duty on the part of VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his application for service 
connection for the claimed disability.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim and to explain why his current attempt 
fails.

Service connection for nicotine dependence and for 
disability, including emphysema, claimed as caused by 
cigarette smoking

The veteran believes that he has been damaged as a result of 
cigarette smoking in service.  He asserts that he was 
provided with free cigarettes by veterans' service 
organizations both while working in and while a patient in a 
military hospital during his period of active duty in the 
1950s.  He also reported in his December 1998 appeal 
statement that he discovered that it was to his advantage to 
be a smoker in service because during breaks from exercises 
he could smoke, while non-smokers were assigned tasks to 
perform during those periods.  


The veteran reported that he became addicted to nicotine and 
that he still equates smoking with relaxation and coping with 
stress.  He stated that he has smoked 1 to 2 packs of 
cigarettes per day since service.  The veteran reported in 
his October 1998 notice of disagreement that he had been told 
for many years that he had obstructive lung changes on X-ray.  
A June 1997 private medical record and a June 1998 private 
chest X-ray report noted emphysema.  The veteran has reported 
shortness of breath and chest pain on exertion.  He also 
indicated that he was treated for pneumonia in service.  

The threshold question for the Board is whether the appellant 
has presented a well-grounded claim for service connection.  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  Service connection may be granted for disability 
incurred in or aggravated during active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to his claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Service medical records do not reflect whether the veteran 
smoked cigarettes, nor do they show indications for or 
treatment of nicotine dependency.  November 1954 records do 
show that the veteran was hospitalized for pneumonia, but it 
fully resolved.

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco 

use which is not diagnosed until after service would not 
preclude establishment of service connection.  However, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (codified at 38 U.S.C.A. § 1103 (West Supp. 1999)).  
However, this new section applies only to claims filed after 
June 9, 1998.  As the veteran in the present case filed his 
claim in November 1997, the statutory change will not affect 
the disposition of this appeal.

The only medical evidence of any current disability reported 
by the veteran as related to his smoking and nicotine 
dependence claims is the private medical 

evidence which diagnosed emphysema.  However, he has failed 
to provide any competent medical evidence relating his 
emphysema, first noted in the evidence of record in 1997, to 
the use of tobacco during his period of service, which ended 
in 1958.  Accordingly, service connection on a direct basis 
is not warranted.  See Davis v. West, 13 Vet. App. 178 
(1999).  As for secondary service connection, there is no 
medical evidence of in-service nicotine dependence, nor is 
there medical evidence of a nexus between claimed in-service 
nicotine dependence and emphysema.  Id.  Furthermore, the 
veteran was never diagnosed with nicotine dependency in the 
decades following service when he reported that he continued 
to smoke 1 or 2 packs of cigarettes per day.

The Board cannot rely solely on the appellant's own testimony 
because evidence of a medical nexus cannot be established by 
lay testimony; he has not demonstrated that he has medical 
training or expertise.  Brewer v. West, 11 Vet. App. 228 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the appellant's claims for service connection 
for nicotine dependence and for service connection for 
disabilities claimed as caused by cigarette smoking must be 
denied as not well grounded.

The appellant has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for nicotine dependence and for service connection 
for disabilities claimed as caused by cigarette smoking; 
therefore, the VA is under no duty to assist him in 
developing the facts pertinent to those claims.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the appellant of the elements necessary 
to well ground his claims, and an explanation as to why his 
current attempt fails.



ORDER

A claim for entitlement to service connection for a right leg 
and a right knee disorder claimed as secondary to the 
service-connected left leg disability is denied.  A claim for 
entitlement to service connection for nicotine dependence is 
denied.  A claim for entitlement to service connection for 
disabilities, including emphysema, claimed as caused by 
cigarette smoking, is also denied.


REMAND

The appellant contends, in substance, that his service-
connected left leg and low back disorders are more severe 
than the current disability evaluations suggest; therefore, 
he believes increased ratings are warranted.  The Board notes 
that the September 1998 rating decision on appeal granted 
increased ratings for these disorders.  The disability 
evaluation for the veteran's low back disorder was increased 
to 40 percent, and the disability evaluation for his left leg 
disorder was increased to 20 percent.  Since these claims 
have not been withdrawn, increased ratings above 40 percent 
for the low back and 20 percent for the left leg remain at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).

As regards the lumbar spine claim, the Board notes that the 
veteran is currently rated under Diagnostic Code 5293 for 
intervertebral disc syndrome.  Diagnostic Code 5293 is based 
predominantly on neurological criteria.  A review of the 
January 1998 VA spine examination, performed in connection 
with the veteran's claim for an increased rating, reveals 
that the examination was essentially orthopedic.  The Board 
finds that it cannot assess entitlement to a higher rating in 
the absence of a neurological examination.  Accordingly, the 
Board finds that a neurological examination to assess the low 
back symptomatology is warranted.


As regards the left leg claim, the Board notes that the 
disability is currently rated under Diagnostic Code 5260-
5255.  The September 1998 rating decision findings reveal 
that the current disability evaluation is predominantly based 
on left hip symptomatology.  However, the January 1998 VA 
joints examination noted that the veteran complained of 
increased weakness and decreased range of motion in the left 
lower extremity.  For these reasons, the Board finds that 
another examination to assess the left knee symptomatology is 
warranted.  The RO should also consider whether separate 
ratings are warranted for the left knee and left hip under 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Separate 
ratings are permitted so long as the same manifestation is 
not evaluated under different diagnoses, as prohibited by 
38 C.F.R. § 4.14 (1999).

The appellant is hereby notified that it is his 
responsibility to report for the examinations to be scheduled 
in connection with this REMAND and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim(s).  38 C.F.R. § 3.655 (1999).

For these reasons, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his service-connected low back and left 
leg disorders that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  Any such 
records should then be associated with 
the VA claims folder.

2.  The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the nature and 
extent of severity of any neurological 

symptomatology associated with the 
service-connected low back disorder.  The 
claims file and a copy of this REMAND 
must be made available to the examiner 
for review in conjunction with the 
examination, and all indicated special 
studies and tests should be accomplished.  
The examination report should set forth 
in a clear, comprehensive, and legible 
manner all pertinent findings and should 
include complete rationale for the 
opinions expressed.

3.  The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the nature and 
extent of severity of the veteran's 
service-connected left knee disorder.  
The claims folder and a copy of this 
REMAND must be made available and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be conducted, including 
diagnostic radiography such as X-rays, 
MRI, and CT scans that the examiner may 
deem necessary.  The examiner should 
review the results of any testing prior 
to completion of the report.  With 
respect to the functioning of the 
veteran's left knee, attention should be 
given to the presence or absence of pain, 
any limitation of motion, swelling, 
ankylosis (favorable or unfavorable), 
subluxation, lateral instability, 
dislocation, locking of the joint, loose 
motion, crepitus, deformity or 
impairment.  The examiner should provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on motion.  The examiner should 
provide a description of the affect, if 
any, of the veteran's pain on 

the function and movement of his left 
knee.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40 (1999) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The examiner is 
requested to comment on the degree of 
limitation on normal functioning caused 
by pain and the affect of his left knee 
disability on his employability.  Range 
of motion testing should be conducted 
with an explanation as to what is the 
normal range of motion.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of left knee pathology 
found to be present.  The examiner should 
provide complete rationales for all 
conclusions reached.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, particularly 
if the requested examinations do not 
include all tests, reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented, including the return of the 
examination report to the examiner.

5.  The RO should then readjudicate the 
veteran's low back and left leg claims 
with consideration of Esteban v. Brown, 6 
Vet. App. 259, 261 (1994), as regards the 
left knee.  In the event that the either 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative, if applicable, with a 
comprehensive 

Supplemental Statement of the Case on 
that issue(s).  He should be afforded a 
reasonable opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, as appropriate.  No action is 
required of the appellant until he receives further notice.  
This REMAND is to develop evidence.  The Board intimates no 
opinion as to the final outcome warranted as to the issues 
addressed in this REMAND.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



